PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Norriss, Andrew 
Application No. 16/696,974
Filed: November 26, 2019
For: VIAL CONTENTS INSPECTION AND MATERIAL IDENTIFICATION METHOD AND APPARATUS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 24, 2022 to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s Oath or Declaration on or before payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration mailed November 24, 2021. The issue fee payment was submitted on
February 22, 2022, therefore, the application became abandoned on February 23, 2022.  A Notice of Abandonment was mailed on February 28, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a declaration, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Douglas C. Limbach appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts. 

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-0986. 

 Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET